Citation Nr: 1210035	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam veteran with disability resulting from spina bifida.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to December 1968 and is appealing this matter as custodian of his son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in April 2005 and in September 2007 when it was remanded for further development and for due process reasons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, it is noted that, unfortunately, in the course of the RO's processing of the 2007 remand request, the Veteran's spina bifida claims file was apparently lost.  Returned to the Board was a poorly "rebuilt" file, which did not contain copies of:  the 2005 Board remand (which has now been added to the file by the Board); the 2005 VA examination report and 2006 addendum; treatment records from Dr. J.R.S., the Veteran's son's neurologist, including October and November 1999 treatment notes; and various evidence listed in the original May 2002 rating decision, including the application for spina bifida benefits (VA Form 21-0304) received January 25, 2002; treatment records from the Alamo City Medical Group/Dr. Felix Aguirre dated August 11, 1982, to May 9, 2002; reports from North East Independent School District dated March 10, 1997, to April 16, 1997; the claimant's birth certificate; and the report from the National Personnel Records Center (NPRC) showing the Veteran's dates of service in Vietnam; as well as numerous communications to the Veteran regarding additional development in connection with his appeal.  This record is inadequate to properly address the merits of the appeal.

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.  

Because the designation of representative was in the lost spina bifida file, the rebuilt file does not contain a power of attorney from the Veteran.  Handwritten notes in the current record indicate that the Veteran's former representative, the Disabled American Veterans (DAV), was contacted at their Texas and Colorado offices and the RO was informed that the DAV no longer represents the claimant.  This remand will afford the Veteran/claimant the opportunity to designate another representative, if he desires to do so.

The Veteran seeks a monetary allowance for his son who is alleged to have severe disability resulting from spina bifida.  Therefore, in order to properly adjudicate the claim, all available treatment records pertaining to the Veteran's son's disability must be secured and associated with the claims file.

In the Board's September 2007 remand, it was noted that a VA examiner who examined the Veteran's son in August 2005 and also provided a July 2006 addendum report recommended that the claimant's primary (private) treating neurologist, Dr. J.R.S., clarify whether the claimant has a diagnosis of spina bifida.  Although the record contained some treatment records from Dr. J.R.S. and contained a statement from Dr. F.A., who also treated the claimant, the records did not appear to represent copies of his complete treatment records.  Therefore, the Board remanded the claim to secure such records; to notify the Veteran that obtaining this private medical evidence was ultimately his responsibility; and to furnish any requested evidence within one year of the request or else the claim will be considered abandoned.  See 38 C.F.R. § 3.158(a). 

Pursuant to the Board's 2007 remand instructions, the Veteran was sent May, June, and August 2011 notice letters which advised him that additional evidence was needed.  He was asked to "[c]omplete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for [Drs. J.S. and F. A.], so that [VA] could obtain [his] treatment information."  He was further advised of the provisions of 38 C.F.R. § 3.158(a).  A July 25, 2011, SSOC was issued which indicated that no response had been received.  All of this correspondence was returned as undeliverable.

An August 2011 report of contact notes that the Veteran provided a new address for the claimant, and the June 2011 letter was reprinted and forwarded to the new address.  The August 2011 letter was resent in September 2011.  

The RO (after remailing the returned correspondence in September 2011) readjudicated the Veteran's claim in an October 2011 SSOC.  However, 38 C.F.R. § 3.158(a) provides that the Veteran should have one year (and not just 30 days, as he was advised in the October 2011 cover letter for the October 2011 SSOC) from the September 2011 re-sent notice letter to submit additional evidence or information that is pertinent to his claim.  According to the United States Court of Appeals for Veterans Claims (Court) (and its endorsement of Joint Motion for Remands), the one-year timeframe afforded by 38 C.F.R. § 3.158(a) is absolute, and 38 C.F.R. § 3.158(a) may not be applied until the one year period has passed.  For these reasons, the Board finds it is unable to proceed under the governing regulation and the Veteran's claim is being returned to the RO/AMC to afford him due process. See also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.).

As explained above, the claim is being remanded (in part) to afford the claimant the full year to submit additional evidence or information, and in particular a release for records of treatment from his private medical providers.  If the claimant does not respond, or indicates that he is not going to provide the information, the RO must apply 38 C.F.R. § 3.158(a).  Significantly, the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") is clear and unambiguous; it indicates that disposition under that regulation is mandatory, and not discretionary.

Accordingly, the case is REMANDED for the following action:

1. The RO must arrange for exhaustive and expeditious development to reconstruct the claimant's spina bifida file to the fullest extent possible, to include searching all pertinent electronic records (i.e., for copies of any prior SSOCs that address the merits of the claims, correspondence, etc.) and secure copies of any such records found for association with the claims file.  The RO should also secure (by printing copies from electronic records if need be) for the record copies of the complete clinical record of all VA evaluations and addenda, including the 2005 VA examination and 2006 addenda.  The RO should also ask the Veteran to submit for the record a designation of representation in favor of his chosen representative, if he chooses to appoint one.  Finally, the RO should arrange for an exhaustive search for the remainder of the spina bifida file.

2. The Veteran should be advised that he is being afforded the remainder of the full year from September 6, 2011, (the date of the re-mailed request for information from Drs. F.A. and J.R.S.) provided by regulation to submit authorizations for Drs. F.A. and J.R.S.  

3. If the Veteran responds with the requested information and/or evidence, the RO/AMC should arrange for any further development indicated, then re-adjudicate his claim.  If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide the information/releases sought), the matter must be processed under 38 C.F.R. § 3.158(a) (as abandoned, after a year following the June 2011 issuance of the RO/AMC's request to the Veteran).  In either instance, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative, if applicable, the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

